Citation Nr: 0710315	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-26 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
thyroid disorder, to include as due to exposure to radiation.   
 
2.  Entitlement to service connection for residuals of a 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1983 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision that 
denied service connection for residuals of a thyroid 
disorder, to include as due to exposure to radiation, and for 
residuals of a hysterectomy.  In December 2005, the veteran 
testified at a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records do not show treatment 
for any thyroid problems or for a hysterectomy.  Such records 
do show treatment for gynecological problems on multiple 
occasions.  On a medical history form at the time of the 
February 1983 enlistment examination, the veteran checked 
that she did not have any thyroid trouble and that she had 
been treated for a female disorder.  The reviewing examiner 
noted that the veteran had vaginitis that was treated by a 
physician.  The objective February 1983 examination report 
noted that the veteran's pelvic examination indicated that 
there was an old laceration of the cervix that was not 
disabling.  A December 1983 treatment entry noted that the 
veteran complained of a vaginal infection.  Another December 
1983 entry related an assessment of cervicitis.  A September 
1984 treatment entry indicated that the veteran had 
cervicitis and an endocervical polyp.  A September 1984 
consultation report noted that the veteran was referred for 
evaluation of polyps.  The examiner reported that there was a 
large eversion with menorrhea.  It was noted that there were 
no polyps and that the veteran was advised to have a cryo to 
the exocervix.  A December 1984 entry related an assessment 
of a urinary infection and cervicitis by history.  Another 
December 1984 treatment entry noted that the veteran had been 
treated for cervicitis.  The assessment referred to continued 
pelvic pain.  A December 1984 consultation report also 
related an impression that included cervicitis.  

An April 1986 report of an intravenous pyelogram noted that 
there was a vague soft tissue mass seen at the lower pelvis, 
probably the uterus, and that there was a smooth indentation 
of the superior aspect of the bladder by the above mentioned 
mass, probably an enlarged uterus.  A June 1986 consultation 
report noted a provisional diagnosis of an enlarged uterus 
and possible ovarian cyst.  The consultation report indicated 
an assessment of a normal gynecological examination.  A 
November 1986 treatment entry noted that the veteran was seen 
for vaginal irritation.  The assessment was candidiasis.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder, as to her claim for service connection 
for residuals of a hysterectomy due to gynecological problems 
in service.  

Additionally, in a statement received in July 2005, the 
veteran reported that she was able to track down where her 
records would be regarding her claimed radiation exposure.  
She reported that the records were at the Veterans Radiation 
Exposure Investigation Program USACHPPM, at the Aberdeen 
Proving Ground in Maryland.  At the December 2005 Board 
hearing, the veteran reiterated that records documenting her 
radiation exposure were at the Aberdeen Proving Ground.  She 
also testified that during the incident in which a patient 
vomited the radioactive iodine she was in full protective 
gear, but that she breathed in the vapors from the 
radioactive iodine. 

Personnel records confirm that she worked as a Health Physics 
Technician during service, performing routine radiation 
protection surveys of clinical and research laboratories, 
provided Health Physics support to the Nuclear Medicine and 
Radiation Therapy/Oncology Services for radiotherapies, 
assisted in the performance of radiation protection and 
compliance surveys of x-ray systems, and assisted in 
providing Health Physics responses to accidents/incidents 
involving radioactive materials.

The Board notes that the VA general medical examination 
purportedly linked her goiter to radiation exposure in 
service.  However, the examiner did not have the claims file 
prior to rendering that opinion, and since that time a more 
detailed explanation of the exposure has been provided.  
Thus, after the other development is completed, to include 
attempts to obtain her radiation exposure records, the claims 
file should be forwarded for a VA medical opinion by an 
endocrinologist as to whether exposure to radioactive iodine 
vapors resulted in her current thyroid problems, or such are 
otherwise related to service.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, or a 
claim reopened after a prior denial, the claim shall be 
denied.

The veteran also reported that she had received treatment at 
Walter Reed Army Hospital and Brooke Army Medical Center.  A 
rating specialist, in the August 2003 deferred rating 
decision, requested that requests to these facilities be made 
under the veteran's married and maiden names.  The RO 
requested the records only based on the veteran's married 
name.  A request under the veteran's maiden name should also 
be made.  The veteran also noted that she received treatment 
by a private gynecologist at Fort Devens, Massachusetts 
during service, and that the reports were not of record.  
Clinical records from Fort Devens should be requested.  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 
3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the issue is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request all treatment records on the 
veteran from Walter Reed Army Hospital 
and Brookes Army Medical Center using the 
veteran's maiden name.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

3.  Request clinical records through 
official sources from Fort Devens, 
Massachusetts, for treatment rendered 
there by a private gynecologist, using 
the veteran's married and maiden names.  
The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  

4.  Obtain copies of any records 
pertaining to the veteran from the 
Veterans Radiation Exposure Investigation 
Program USACHPPM, at the Aberdeen Proving 
Ground in Maryland.  Include both the 
veteran's married and maiden names and 
her Social Security number.  In July 2005 
the veteran provided a release indicating 
the complete address as well as a letter 
describing her exposure.

5.  After the above development has been 
completed to the extent possible, schedule 
the veteran for a VA gynecology 
examination to determine the nature and 
etiology of her claimed residuals of a 
hysterectomy.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater possibility) 
that the veteran's hysterectomy is related 
to gynecological problems noted during 
service.  The examiner should also 
specifically comment as to whether the 
veteran had a chronic gynecological 
problem prior to service and if so, 
whether it was permanently worsened beyond 
normal progression by service.  

6.  Obtain a VA medical opinion by an 
endocrinologist to determine the etiology 
of her claimed thyroid disorder, to 
include as due to exposure to radioactive 
iodine vapors.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater possibility) that any current 
residuals of a thyroid disorder are 
related to the veteran's period of 
service.  If an opinion cannot be rendered 
without resorting to speculation, the 
examiner should indicate such.  If the 
physician determines a VA examination is 
necessary to render the opinion, such 
examination should be authorized.

7.  After completing any additional 
development deemed necessary in addition 
to the above, review the veteran's claims 
for entitlement to service connection for 
residuals of a thyroid disorder, to 
include as due to exposure to radiation, 
and entitlement to service connection for 
residuals of a hysterectomy.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
her representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



